DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.

Response to Amendment

Applicant’s arguments with respect to claim(s) 16-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macoviak (US Patent Publication 2004/0138745).
As to claim 16, Macoviak discloses in Figures 5-12 a prosthetic mitral valve adapted to anchor within the left atrium comprising an expandable anchoring structure (500) defining a lower opening (the section of the device spanning from 510 to 540), first and second base sides (550) coupled to the anchoring structure, and a single prosthetic leaflet (410) adapted to directly contact the lower surfaces of the sides (Figure 5), and capable of opening and closing to allow or prevent blood flow (Paragraphs [0044]-[0048]).
As to claims 17, 21 and 23, Macoviak discloses the leaflet can be positioned over the annulus (Figures 19-21 and Paragraph [0060] can be used in combination with the device described in Figure 5;  also Figure 34 and Paragraph [0071] describe various embodiments of the device with a valve above the annulus).
As to claim 18, Macoviak discloses the base sides extend a distance away from the opening of the anchoring structure (shown in Figure 5, see also 2820 in Figure 28).
As to claims 19, 22 and 28, Macoviak discloses the first and second base sides are adapted to fit within the annulus (Paragraphs [0060], [0071], Figure 34).
As to claims 20 and 24, Macoviak discloses the device anchors in the left atrium and supplements function of a native mitral valve and takes over functionality of the native leaflets (Paragraphs [0044]-[0050], Figure 7).
As to claim 25, Macoviak discloses open cell stent construction (numerous embodiments useable together comprise cells, see for example Figures 5, 26, 35).
As to claim 26, Macoviak discloses the leaflet is biased closed (Paragraph [0071]).
As to claim 27, Macoviak discloses the leaflet has s flexion point (550) adapted to allow the leaflet to open and close (Paragraphs [0048]-[0049]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774